         Case 1:19-cv-05533-JGK Document 28 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
NATIONAL SPORTING GOODS CORP.,

                            Plaintiff,             19-cv-5533 (JGK)

             - against -                           ORDER

ETG CAPITAL LLC et al.,
.
                       Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     By April 24, 2020, the parties shall advise the Court of

the citizenship of each of the participants in defendant ETG

Capital LLC because the citizenship of an LLC is determined by

the citizenship of each constituent. See ICON MW, LLC v.

Hofmeister, 950 F. Supp. 2d 544, 546 (S.D.N.Y. 2013). Similarly,

the parties should advise the Court of the nature of defendant

Trade Risk Strategies and its citizenship and, as appropriate,

the citizenship of all constituent members. The Complaint fails

to allege complete diversity of citizenship because it fails to

allege properly the citizenship of each of the defendants. The

conference scheduled for April 27, 2020 is adjourned sine die.

SO ORDERED.

Dated:       New York, New York
             April 21, 2020          ___    /s/ John G. Koeltl          _
                                                  John G. Koeltl
                                           United States District Judge
